The appellant pleaded that the note sued on was executed on an agreement to loan Bertha Hulme $400 — the agreement made by J. M. Clayton — and at that time he executed or gave his check for that amount, which was protested and never paid, and therefore the consideration of the note had failed. Appellant's testimony is sufficient, if believed by the jury, to substantiate his plea. On the contrary, appellee pleaded and proved that the consideration for the note was not an agreement to loan money, but that Bertha Hulme was indebted to Clayton in a sum over $400, and the note was executed to pay the account due by Bertha Hulme to Clayton, and that the account was credited with the note sued on, and that the account had not otherwise been paid. The appellee's testimony was sufficient to support his contention, if believed by the jury. The court properly submitted the question to the jury, and they found against appellant and his contention. We find no reason suggested in the record for disturbing the verdict, and the case is therefore affirmed.